Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-35 are objected to because of the following informalities:  
-- Claim 16, line 14, “the discriminator network” should read “a discriminator 
network”. Further, on line 21, “the perception branch of the discriminator network” should read “a perception branch of the discriminator network”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-35 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 16, recites the following limitation: “retraining the perception branch”. There is insufficient antecedent basis for the limitation in the claim. It is unclear if this limitation of the claim is intended to refer to the “perception branch of an object detection network” on line 7, or the “perception branch of the discriminator network” on line 21. The Examiner however suggests changing the limitation: “retraining the perception branch” to 

Allowable Subject Matter
Claims 16-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

With respect to claim 16, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“ … to produce difference indicators between the artificial representations of abnormalities and true representations of abnormalities; applying the perception branch of the discriminator network to the artificial representations to produce a second plurality of detections of the abnormalities;  and retraining the perception branch based on the difference indicators and the second plurality of detections”

The closest non-patent-literature, to Ahn et al (“Finding small-bowels lesion, Challenges in Endoscopy-Image-Based Learning Systems", vol. 51, no. 5, May, 24, 2018, Pages 68-76), discloses a method for training a neural network system to detect abnormalities in images of a human organ, (see at least: Page 69, second column, 3rd paragraph), the method comprising the following steps performed by at least one processor: storing, in a database, a plurality of videos including representations of abnormalities, (Page 69, first column, using Imaging’s PillCam SB series that periodically takes images of the small bowel and sends them to an external storage device while moving along the intestine. Further, Page 69, second column, 3rd paragraph, gathering images, from previous patients diagnosed with different small-bowel-related diseases, [i.e., the images of previous patients include representations of abnormalities and are implicitly stored in database]); selecting a first subset of the plurality of videos, (Page 69, second column, 3rd paragraph, using images, “i.e., first subset of the plurality of videos”, gathered from previous patients diagnosed with different small-bowel-related diseases, [i.e., the images gathered from previous patients correspond to the first subset of the plurality of videos]); applying a perception branch of an object detection network to frames of the first subset of the plurality of videos to produce a first plurality of detections of abnormalities, (Page 69, second column, 3rd paragraph, training deep-learning models, (e.g., CNN), “i.e., applying a perception branch of an object detection network”, using images, “i.e., subset of the plurality of videos”, gathered from previous patients diagnosed with different small-bowel-related diseases, “i.e., abnormalities”); selecting a second subset of the plurality of videos, (Page 69, third column, the capsule-endoscopy device takes images, “i.e., second subset of the plurality of videos”, and sends them to a waist worn embedded device); using the first plurality of detections and frames from the second subset of the plurality of videos, training a generator network to generate a plurality of artificial representations of polyps, wherein the plurality of artificial representations are generated through residual learning, (Page 69, second column, 3rd paragraph, We first train our deep-learning models using images gathered from previous patients diagnosed with different small-bowel-related diseases, [i.e., using the first plurality of detections], and training an adversarial branch of the discriminator network to differentiate between the artificial representations of the abnormalities and true representations of abnormalities, (see at least: Fig. 4b, Artificial images could be used to overcome the asymmetry of positive and negative datasets in the training process. Further, Page 74, third column, 3rd paragraph, generating realistic artificial clinical images can help in the development of many medical learning/classification systems, [i.e., implicitly differentiating between the artificial representations of the abnormalities and true representations of abnormalities using classification systems]); and applying the adversarial branch of the discriminator network to the plurality of artificial representations to differentiate the artificial representations of abnormalities from the true representations of abnormalities included in frames of the second subset of plurality of videos, (Page 74, 3rd column, 2nd paragraph, using the VAE-GAN model 16 with a network consisting of an encoder, a decoder, and a discriminator. The encoder and decoder act as the image generator, and the discriminator tries to determine which images are real, [i.e., applying 
However, while disclosing using the VAE-GAN for generating plurality artificial images of representations of polyps, (Fig. 4b); Ahn fails to teach or suggest, either alone or in combination with the other cited references, producing difference indicators between the artificial representations of abnormalities and true representations of abnormalities; applying the perception branch of the discriminator network to the artificial representations to produce a second plurality of detections of the abnormalities;  and retraining the perception branch based on the difference indicators and the second plurality of detections.

A further prior art of record, Whelan et al (US-PGPUB 2010/0303322), discloses a method of computer aided detection of colon polyps in Computed Tomography Colonography scans, using synthetic polyps, artificially generated and digitally inserted into the datasets, designed to mimic the characteristics of the real lesions, (see at least: Abstract, and Par. 0116). However, while disclosing using artificially generated synthetic polyps that mimic the characteristics of the real lesions, Whelan et al fails to teach or suggest, either alone or in combination with the other cited references, producing difference indicators between the artificial representations of abnormalities and true representations of abnormalities; applying the perception branch of the discriminator network to the artificial representations to produce a second plurality of detections of the abnormalities;  and retraining the perception branch based on the difference indicators and the second plurality of detections.

Regarding claims 17-35, claims 17-35 are in condition for allowance in view of their dependency from claim 16

Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations
-- Hackstein et al, (US-PGPUB 2012/0304008), discloses using simple set of rules defined manually by human experts to generate artificial training feature vectors; combining those artificial training feature vectors with real training feature vectors and the combined set is used to train a supervised pattern recognition algorithm such as support vector machines. The system can then classify a test feature vector using the trained supervised pattern recognition algorithm, (see at least: Abstract, Par. 0055, and Par. 0057-0059).
-- Oh et al, (US-PGPUB 20180365826), discloses a capsule endoscope for determining a lesion area comprising an imaging device configured to perform imaging on a digestive tract in vivo to generate an image; an artificial neural network configured to determine whether there is a lesion area in the image; and a transmitter configured to transmit the image based on a determination result of the artificial neural network.

-- Sachdev et al, (US Patent 10,841,514), discloses an endoscopy equipment used for various endoscopy procedures including colonoscopy, involving a polyp detection and localization system using uses a single shot deep convolution neural network artificial intelligence object detection model for detecting and localizing the polyps.
-- Tajbakhsh et al, (“Automated polyp detection in colonoscopy videos using shape and context information, IEEE on transactions on medical imaging, Vol. 35, No. 2, February, 2016), discloses system that based on hybrid context shape approach, which uses context information to remove non-polyp structures and shape information to reliably localize polys.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        06/28/2021